                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DR JOSEPH CICCIO, ET AL.,                              )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       Civil No. 3:19-cv-00845
                                                       )       Judge Trauger
SMILEDIRECTCLUB, LLC, ET AL.,                          )
                                                       )
        Defendants.                                    )

                                             ORDER

        It is hereby ORDERED that the revised initial case management order shall state the

following with regard to electronic discovery:

        The default standard contained in Administrative Order No. 174-1 applies to
        this case subject to the following:

        (1)     The first sentence in Paragraph 8(b) shall not apply in this case;

        (2)     Each party reserves the right to seek further modification of the
                Administrative Order; and

        (3)     The parties may reach an alternative written agreement on any
                matter covered in the Administrative Order.

        It is so ORDERED.




                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge




     Case 3:19-cv-00845 Document 107 Filed 07/07/20 Page 1 of 1 PageID #: 2717
